Jackson, C. J.
1. Under equitable pleadings in an ejectment case, one issue being what amount the defendants were indebted to the plain- ■ tiffs on account of money for necessaries furnished to the former, and ■oír a former hearing in this court it having been held that the court, ■un;der an equitable plea, would justify “expenditures reasonably neees-sary for her (one of the defendants) and her children,’’ such'reasonable necessaries, including plantation tools, and food for hands and stock on a pdantation where she and her family were supported, and a recovery •therefor, was properly sustained. Berry et al, and Turner et al, (February Term. 1885, pam. p. 2S.)
2 No error in the decree appears, but were the decree wrong, it •would furnish no ground of a motion for a new trial.
Judgment affirmed.